DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Although claim 29 was amended to clarify that a weld interconnects the adjacent windings at a plurality of locations, it is still unclear how a polymeric layer interconnects adjacent windings. Therefore, a 112(b) rejection is being maintained.
Applicant’s arguments, see page 9, filed 11/01/2021, with respect to the rejection(s) of claim(s) 29, 34-37, 43-48, 51-54, 59-60 and 63-69 under 102(b) over Cox have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Golds U.S. Publication 2002/0016627 A1 and Cottone Jr. U.S. Patent 5,549,663.
Applicant’s argument on page 10 that the prior art Smith does not expressly disclose wherein the adjacent windings are joined directly at a plurality of locations via a weld is persuasive. However, a new ground of rejection is being made over Smith U.S. Patent 6,364,904 in view of Golds U.S. Publication 2002/0016627 A1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-37, 43-48, 50-55, 57-60, 63-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 was amended to include the limitation “a polymer material interconnecting adjacent windings of the plurality of helical windings of the continuous main stent component.” The specification discloses in paragraph ([0042]) “the ends of the main stent component may be joined to respective adjacent windings using the porous fiber mesh to join ends.” However, the specification does not provide support for what applicant regards a polymer material interconnects the adjacent windings.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 29-30, 33-36, 43, 47-48, 50, 52-55 and 58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Golds U.S. Publication 2002/0016627 A1.
Regarding Claim 29, Golds discloses a stent comprising a continuous main stent component 14 comprising a single strip having an undulating pattern and forming a plurality of windings; and a polymer material 18 (paragraph [0032]) interconnecting adjacent windings of the plurality of windings of the continuous main stent component 14, wherein the adjacent windings are joined directly (via a “securement: 20) at a plurality of locations via a weld (paragraphs [0038-0039] and as seen in Figure 4). The examiner interprets the “interconnecting adjacent windings” is met because the graft is secured to the undulations of the main stent component.
Regarding Claim 30, Golds discloses wherein the polymer material 18 is a porous material (paragraphs [0005], [0009], and [0032]).
Regarding Claim 33, Golds discloses wherein the polymer material 18 is ePTFE (paragraphs [0005], [0009] and [0034]).
Regarding Claim 34, Golds discloses wherein the adjacent windings are interconnected at the plurality of locations (as seen in Figure 4 and paragraph [0039]).
Regarding Claim 35, Golds discloses wherein the continuous main stent component comprises a metal (paragraph [0030]).
Regarding Claim 36, Golds discloses wherein the continuous main stent component is formed from a tubular structure (paragraphs [0003] and [0016]).
Regarding Claim 43, Golds discloses wherein the polymer material interconnects the adjacent windings along an entire length of the continuous main stent component (as seen in Figure 4 and paragraph [0039]).
Regarding Claim 47, Golds discloses wherein the polymer material is configured to allow longitudinal flexibility for the stent (abstract and paragraphs [0001] and [0013-0016]).
Regarding Claim 48, Golds discloses wherein the polymer material is configured to provide structural support for the stent (paragraph [0011]).
Regarding Claim 50, Golds discloses wherein said polymer material is a mesh (paragraph [0032]).
Regarding Claim 52, Golds discloses wherein the stent is balloon expandable (paragraphs [0004], [0030]).
Regarding Claim 53, Golds discloses wherein the stent is self- expanding (paragraphs [0004], [0030]).
Regarding Claim 54, Golds discloses wherein said polymer material 18 is a continuous sheet (paragraphs [0032] and [0034]).
Regarding Claim 55, Golds discloses wherein said polymer material 18 is a continuous tubular sheet (as seen in Figure 4 and paragraphs [0032] and [0034]).
Regarding Claim 58, Golds discloses wherein the polymer material 18 is embedded throughout the continuous main stent component (paragraphs [0032] and [0034] and as seen in Figure 4).
Claim(s) 29, 34-35, 43-44, 46, 48, 50, 52-53, 55, 58, 63 and 66-70 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cottone Jr. U.S. Patent 5,549,663.
Regarding Claim 29, Cottone discloses a stent 11 comprising a continuous main stent component 14 comprising a single strip having an undulating pattern (column 7, lines 9-20) and forming a plurality of windings (as seen in Figures 1, 3-4); and a polymer material 22 interconnecting adjacent windings of the plurality of windings of the continuous main stent component 14 (column 6, lines 39-67), wherein the adjacent windings are joined directly at a plurality of locations via a weld 18, 18a, 18b, 18c, 18d (column 4, lines 24-41 and as seen in Figures 3-4). The examiner interprets the “interconnecting adjacent windings” is met because the graft is secured to the undulations of the main stent component.
Regarding Claim 34, Cottone Jr. discloses wherein the adjacent windings are interconnected at the plurality of locations (as seen in Figure 3-4 and column 4, lines 24-40).
Regarding Claim 35, Cottone Jr. discloses wherein the continuous main stent component comprises a metal (column 6, lines 14-22).
Regarding Claim 43, Cottone Jr. discloses wherein the polymer material interconnects the adjacent windings along an entire length of the continuous main stent component (as seen in Figure 3-4).
Regarding Claims 44, 46, 66, Cottone Jr. discloses wherein the stent comprises a drug coating embedded in said polymer material (column 6, lines 14-37 and column 7, lines 57-60).
Regarding Claim 48, Cottone Jr. discloses wherein the polymer material is configured to provide structural support for the stent (column 7, lines 39-56).
Regarding Claim 50, Cottone Jr. discloses wherein said polymer material is a mesh (column 8, lines 4-23).
Regarding Claim 52, Cottone Jr. discloses wherein the stent is balloon expandable (column 8, lines 24-25).
Regarding Claim 53, Cottone Jr. discloses wherein the stent is self- expanding (column 8, lines 23-37).
Regarding Claim 55, Cottone Jr. discloses wherein said polymer material 22 is a continuous tubular sheet (as seen in Figures 3-4).
Regarding Claim 58, Cottone Jr. discloses wherein the polymer material 22 is embedded throughout the continuous main stent component (as seen in Figures 3-4).
Regarding Claim 63, Cottone Jr. discloses wherein a material of the continuous main stent component comprises one or more metals (column 5, lines 53-67).
Regarding Claim 67, Cottone discloses wherein the undulating pattern of the adjacent windings are out-of-phase (see Figure 4, the peak of the first winding aligns with the trough of the adjacent winding).
Regarding Claim 68, Cottone Jr. discloses wherein the plurality of locations is at least at some of oppositely facing loops of the undulation patterns of the adjacent windings (as seen in Figure 4).
Regarding Claims 69, 70, Cottone Jr. discloses wherein the polymer material comprises one or more polymers selected from expanded polytetrafluoroethylene (paragraphs [0005], [0028], and [0032]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-37, 43-44, 46-48, 50-53, 55, 57-60, 63, 65-66 and 69-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Patent 6,364,904 in view of Golds U.S. Publication 2002/0016627 A1.
Regarding Claim 29, Smith discloses a stent as seen in Figures 7-8 comprising a) a continuous main stent component comprising a single strip having an undulating pattern and forms a plurality of windings (abstract and column 2, lines 60-65 and column 5, lines 60-67 and column 6, lines 5-30); and a polymer material 24/128/130 interconnecting adjacent windings of the plurality of windings of the continuous main stent component (as seen in Figures 3-4, 7 and 8 and column 7, lines 10-36). Smith further discloses wherein individual rings can be linked together by welding (column 10, lines 14-26). However, Smith does not expressly disclose adjacent windings are joined directly. Cottone Jr. teaches a stent in the same field of endeavor comprising a continuous main stent component comprising a single strip having an undulating pattern (column 7, lines 9-20) forming a plurality of windings (as seen in Figures 1-4), wherein adjacent windings are linked together via welds 18, 18a,18b, 18c, 18d (abstract, column 4, lines 24-41) for the purpose of adding rigidity to the endoprosthesis and achieve substantially uniform expansion and assist in maintaining the position and patency of the endoprosthesis after it is deployed (column 1, lines 1-20). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith’s windings to further include welds joining adjacent windings as taught by Cottone Jr. for the purpose of adding rigidity to the endoprosthesis and achieve substantially uniform expansion and assist in maintaining the position and patency of the endoprosthesis after it is deployed.
Regarding Claim 30, Smith discloses wherein the polymer material is a porous material (abstract and column 1, lines 43-67 and column 9, lines 27-40).
Regarding Claims 31, 32, 69, 70, Smith discloses the polymer material is a durable material, wherein the durable material is polyurethane (column 9, lines 40-45).
Regarding Claim 33, Smith discloses wherein the polymer material is ePTFE (column 9, lines 27-45).
Regarding Claim 34, Smith discloses wherein the adjacent winding are interconnected at the plurality of locations (the graft material connects each of the helically adjacent windings together as seen in Figures 7 and 9).
Regarding Claim 35, Smith discloses wherein the continuous main stent component comprises a metal (column 9, lines 59-65 and column 10, lines 1-15).
Regarding Claim 36, Smith discloses where the continuous main stent component 118, 142, 182 is formed from a tubular structure (as seen in Figures 19-20).
Regarding Claim 37, the limitation “wherein the continuous main stent component is cut from a flat sheet of metal” is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 43, Smith discloses wherein the polymer material interconnects the adjacent windings along an entire length of the continuous main stent component (as seen in Figures 3, 7 and 9).
Regarding Claims 44, 46, 66, Smith does not expressly disclose wherein the polymer material includes a drug for forming a drug eluting matrix. Cottone Jr. teaches a stent in the same field of endeavor comprising a continuous main stent component comprising a single strip having an undulating pattern (column 7, lines 9-20) forming a plurality of windings (as seen in 
Regarding Claim 47, Smith discloses wherein the polymer material is configured allow longitudinal flexibility for the stent is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 48, Smith discloses wherein the polymer material is configured to provide structural support for the stent (creating a structure that forms a fluid tight conduit). Furthermore, this limitation is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 50, Smith discloses wherein said polymer material is a mesh (a network of wires/ fibers, microporous structure, see column 1, lines 43-60).
Regarding Claim 51, Smith discloses wherein the continuous main stent component is formed of one of the group consisting of: stainless steel and Nitinol (column 9, lines 59-65 and column 10, lines 1-15).
Regarding Claim 52, Smith discloses wherein the stent is balloon expandable (column 1, lines 33-44 and column 2, lines 65-67 and column 3, lines 1-5 and column 6, lines 5-21).
Regarding Claim 53, Smith discloses wherein the stent is self-expanding (column 1, lines 33-44 and column 2, lines 65-67 and column 3, lines 1-5 and column 6, lines 5-21).
Regarding Claim 55, 58, 59, 60, Smith discloses wherein the polymer material is a continuous sheet, wherein the continuous sheet is embedded throughout the continuous main stent component (as seen in Figures 1-9, 19 and 21 and column 1, lines 43-60 and column 7, lines 10-36). In addition, Smith discloses the polymer material 124/128/130 extends continuously along the continuous main stent component from a first end to a second end of said continuous main stent component (as seen in Figures 1-9, 19, 21).
Regarding Claim 57, Smith discloses wherein the adjacent windings are joined directly at the plurality of locations via a weld (column 10, lines 14-27).
Claim 63, Smith discloses wherein a material of the continuous main stent component comprises one or more metals (column 9, lines 59-65 and column 10, lines 8-15).
Regarding Claim 65, Smith discloses wherein the polymer material covers at least a portion of the continuous main stent component (as seen in Figures 1-9, 19 and 21 and column 1, lines 43-60 and column 7, lines 10-36).
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Patent 6,364,904 in view of Golds U.S. Publication 2002/0016627 A1 and further in view of Holzer et al. U.S. Publication 2010/0241214.
Regarding Claim 45, Smith in view of Golds does not expressly disclose wherein the drug is selected from the group consisting of sirolimus, everolimus and analogs thereof. Holzer et al. teaches a stent 102 in the same field of endeavor comprising a plurality of undulations and .
Claim 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cottone Jr. U.S. Patent 5,549,663 in view of Rhee et al. WO 95/26695 A2.
Regarding claim 64, Cottone Jr. discloses wherein the continuous main stent component comprises one or more metals (column 5, lines 53-67). However, Cottone Jr. does not expressly disclose the metal is a cobalt alloy.  Rhee et al. teaches a stent in the same field of endeavor comprising a main stent component 378 having a plurality of undulations and a polymer material interconnecting adjacent windings 392 (column 17, lines 5-35 and column 18, lines 2-10 and column 66, lines 1-25), wherein the main stent component is formed from cobalt chrome alloy for the purpose of having a stent with high springiness and suitable as a super-elastic material (column 31, lines 14-35). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cottone’s metal to further include a cobalt alloy as taught by Rhee et al. for the purpose of having a stent with high springiness and suitable as a super-elastic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774